MEMORANDUM OPINION
                                         No. 04-12-00081-CV

                                      Sergio ALANIS, Sr., et al.,
                                              Appellants

                                                   v.

                                    Jesus Maria ALVAREZ, et al.,
                                              Appellees

                                                   v.

                                          Ana Lisa GARZA,
                                              Intervenor

                      From the 381st Judicial District Court, Starr County, Texas
                                   Trial Court No. DC-00-00328
                           Honorable Federico Hinojosa, Judge Presiding

PER CURIAM

Sitting:          Phylis J. Speedlin, Justice
                  Rebecca Simmons, Justice
                  Steven C. Hilbig, Justice

Delivered and Filed: April 4, 2012

DISMISSED

           Appellants filed notice of appeal on February 9, 2012 indicating their intent to appeal an

interlocutory order granting Intervenor Ana Lisa Garza’s motion for summary judgment. Having

determined that the summary judgment order appeared to be interlocutory, we ordered appellants
                                                                                    04-12-00081-CV


to show cause in writing within fifteen days why this appeal should not be dismissed for lack of

jurisdiction. Appellants did not respond. Intervenor responded, and filed a motion to dismiss the

appeal for want of jurisdiction because the summary judgment order is interlocutory. The record

shows the summary judgment order is interlocutory, as it does not dispose of the appellants’ claims

against the defendants, and there is no severance order in effect. Therefore, we must dismiss this

appeal. See Lehmann v. Har-Con Corp., 39 S.W.3d 191, 205-06 (Tex. 2001). Accordingly,

intervenor’s motion to dismiss is GRANTED, and this appeal is dismissed for lack of jurisdiction.

See TEX. R. APP. P. 42.3(a).



                                                     PER CURIAM




                                               -2-